.b`

\IO'\UI

10_

11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney

JEREMY J. KELLEY t _
Assistant United States Attorney . , D
501 I Street, Suite 10-100 -

Sacramento, CA 95814 ~ ‘
Telephone; (916) 554_2700 JAN. 25 2019

Facsimile; (916) 554-2900 EA§T'~§,'§K. v-S. mismch
N ; 'r
w Dssrn croFc ,A
, v DEPurv Lenx

Attorneys for Plaintiff
Unjted States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
lN THE MATTER OF THE SEARCH OFZ 2216-SW-350 EFB
2729 Cap€taniOS DI°iVC, El DOradO HillS, CA [PROPOSED] ORDER TO UNSEAL SEARCH
95762 WARRANTS AND SEARCH WARRANT

AFFIDAVITS ` v

 

Upon application of the United States_ of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated: //_.}\§\`¢%zy/

       

he fo ora 1 dmund F. Brennan
UNITED STATES MAGIS_TRATE JUDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

